Citation Nr: 0811715	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-28 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the reduction from 80 percent to 40 percent in 
the disability rating for hearing loss was proper.  

2.  Entitlement to two separate 10 percent ratings for 
tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1956 to August 
1960 and from September 1961 to August 1967.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

Concerning the tinnitus issue, the Board notes that an April 
2005 rating decision, in part, denied an increased rating for 
tinnitus.  In May 2005, the veteran filed a claim for 
separate 10 percent ratings for tinnitus, citing Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The RO notified the 
veteran by letter dated May 21, 2005, that it was denying the 
claim for separate disability evaluations for tinnitus.  The 
veteran's notice of disagreement filed in May 2005 referred 
to the May 21, 2005 letter and only addressed the denial of 
separate disability evaluations for tinnitus.  The September 
2005 statement of the case (SOC) essentially parroted the 
April 2005 rating decision denying an increased rating for 
tinnitus.  The veteran's September 2005 and March 2006 VA 
Form 9s, however, discussed just the denial of separate 
ratings for bilateral tinnitus.  The SOC regarding the 
reduction of the rating for hearing loss also discussed the 
denial of separate ratings for tinnitus.  The Board construes 
the veteran's repeated statements regarding separate 10 
percent ratings for tinnitus (and the absence of argument 
regarding an increased rating for tinnitus) as indicative of 
his desire to appeal only the issue concerning separate 
ratings, rather than the issue concerning an increased rating 
for tinnitus.  


FINDINGS OF FACT

1.  A January 2003 rating decision assigned an 80 percent 
rating for hearing loss, effective from September 2002.

2.  In April 2005, the RO issued a decision proposing to 
reduce the veteran's rating for hearing loss from 80 to 30 
percent based on the results of audiometric testing, notified 
the veteran of the contemplated action and the reasons 
therefor, and informed him of his right to submit additional 
evidence and to appear at a hearing.  


3.  In August 2005, the RO implemented the proposed reduction 
to 30 percent, effective from November 1, 2005; as of that 
date, the veteran's hearing loss was manifested by Level VIII 
hearing in the right ear and Level V hearing in the left ear.

4.  A rating decision in January 2006 assigned a 40 percent 
rating for hearing loss, effective from November 1, 2005; as 
of that date, the veteran's hearing loss was manifested by 
Level IX hearing in the right ear and Level V hearing in the 
left ear.  

5.  The veteran has a 10 percent rating for tinnitus, the 
maximum authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The reduction in the evaluation for hearing loss, from 80 
to 40 percent, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 4.1, 4.7, 4.85, Code 6100 (2007).

2.  There is no legal basis for assigning a schedular 
evaluation higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed., 
June 19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Reduction in the rating for hearing loss 

The record shows that, in January 2003, the RO issued a 
rating decision that increased the rating for hearing loss 
from 30 percent to 80 percent, effective in September 2002.  

In an April 2005 rating decision, the RO proposed reducing 
the veteran's disability evaluation for hearing loss from 
80 percent to 30 percent.  In an August 2005 rating decision, 
the RO reduced the disability evaluation from 80 percent to 
30 percent, effective from November 1, 2005.  Later, a rating 
decision in January 2006 increased the 30 percent rating to 
40 percent, effective from November 1, 2005, the date of the 
reduction.  Thus, the issue in this case is now whether the 
reduction from 80 percent to 40 percent is proper.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By a rating decision 
and a letter to the veteran in May 2005, the RO satisfied 
these procedural requirements.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, the notice of the final action was sent in 
an August 2005 letter, and the effective date of the 
reduction was November 1, 2005.  The RO satisfied the 
requirements by allowing a 60-day period to expire before 
assigning the reduction effective date.  

The question, then, is whether the reduction was proper, 
based on the evidence of record.  Where a disability 
evaluation has continued at the same level for less than five 
years, that analysis is conducted under 38 C.F.R. § 3.344(c).  
Here, the veteran's 80 percent disability evaluation was 
awarded effective in September 2002, and was reduced 
effective November 1, 2005, slightly more than 3 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.  Under § 3.344(c), 
a reexamination that shows improvement in a disability 
warrants a reduction in the disability evaluation.  

The veteran's service-connected hearing loss is rated under 
Diagnostic Code 6100. Pursuant to Code 6100, disability 
ratings are assigned based on the numeric designation for 
each ear determined following audiometric testing.  38 C.F.R. 
§ 4.85, Code 6100.  

On VA audiometric evaluation in December 2002, the veteran 
reported that his hearing had gradually decreased in both 
ears.  Testing revealed an average pure tone threshold of 80 
dB in his right ear, with a discrimination score of 20 
percent, and an average pure tone threshold of 59 dB in his 
left ear, with a discrimination score of 36 percent.  Using 
Table VI, those data correspond to Level XI hearing in the 
veteran's right ear and Level IX hearing in his left ear.  
Section 4.85 provides that, for those numeric designations, 
an 80 percent rating is to be assigned.  The examiner noted 
that there appeared to be a slight decrease in the veteran's 
hearing, compared to testing one year earlier.  She commented 
that the word discrimination scores were much more severe 
than prior testing and recommended retesting.  However, an 
additional test was not conducted, and a rating decision in 
January 2003 increased the rating for the veteran's service-
connected hearing loss to 80 percent, effective from 
September 20, 2002, the date of receipt of his claim for 
increase.  

An audiological evaluation was obtained in April 2005.  That 
examination revealed an average pure tone threshold of 88 dB 
in the right ear, with a speech discrimination score of 88 
percent, and an average pure tone threshold of 61 dB in the 
left ear, with a discrimination score of 72 percent.  The 
examiner, who was the same examiner who evaluated the veteran 
in December 2002, stated that there had been no significant 
change in the pure tone thresholds since the December 2002 
examination.  She noted, however, that the veteran's speech 
reception thresholds had improved slightly.  Using Table VI, 
those data correspond to Level IV hearing in the veteran's 
right ear and Level V hearing in his left ear, which is 
assigned a 10 percent rating using Table VII.  The puretone 
thresholds for the veteran's right ear, however, meet the 
exceptional pattern of hearing impairment specified at 
38 C.F.R. § 4.86(a).  An average puretone threshold of 88 dB 
is assigned a numeric designation of VIII using Table VIa.  
When applied to Table VII with a level V hearing loss in the 
left ear, this would result in a rating of 30 percent rating.  
Accordingly, a rating decision in August 2005 reduced the 
rating for the veteran's hearing loss to 30 percent.  

The veteran then submitted the report of a private 
audiometric evaluation he had undergone in August 2005.  That 
report displayed the audiometric findings in graphical 
format, which the Board cannot interpret.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  The examiner did not 
comment on the results of the examination.  

Another VA audiometric evaluation was obtained in December 
2005 by the same examiner who had tested the veteran on the 
two prior examinations.  She noted that the veteran reported 
there had been no change in his hearing.  The examination 
revealed average pure tone thresholds of 91 dB in the right 
ear and 69 dB in his left ear.  The examiner commented that 
the veteran's word recognition scores were not considered 
adequate for rating; she stated that the veteran would not 
repeat the words and would not even guess at them.  She 
indicated that the speech reception thresholds were 
approximately 60 to 72 percent decreased compared to the last 
examination.  The examiner provided no other recommendations.  

The regulations provide that Table VIa will be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties or 
inconsistent speech discrimination scores.  Table VIa is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  38 C.F.R. § 4.85(c).  The pure tone thresholds 
obtained in December 2005 correspond to Level IX hearing for 
the veteran's right ear and Level V for his left ear.  The 
rating schedule provides that a 40 percent rating is 
warranted for those Numeric Designations.  Accordingly, a 
rating decision in January 2006 increased the rating for the 
veteran's hearing loss to 40 percent, effective from November 
1, 2005.  

The veteran disagreed with the reduction in the rating for 
his service-connected hearing loss.  He argued that his 
hearing had not improved, but had actually worsened.  He 
contended that the VA audiometric examinations were 
inadequate.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Despite the veteran's contention as to the adequacy of the 
recent VA examinations, and his inability to provide valid 
word recognition scores in December 2005, there is no 
indication in the record that either the April 2005 or the 
December 2005 examination was inadequate for rating purposes.  
On the other hand, the examiner clearly indicated at the time 
of the December 2002 examination that she questioned the 
validity of the results of that testing, on which the 
increased 80 percent rating was based, and recommended re-
testing.  Unfortunately, another examination was not obtained 
at that time to verify the December 2002 test results, and an 
80 percent rating was assigned using those test results.  
Moreover, the examiner did not question the results of the 
two audiometric evaluations in 2005 and the pure tone data, 
at least, were similar, further indicating that the December 
2002 examination results were not accurate, and that the 2005 
results were accurate.  

However, regardless of the accuracy of the December 2002 
audiometric data and the 80 percent rating that was based on 
those data, there is no indication that the data obtained on 
the examinations in 2005 are inconsistent with each other or 
that they are otherwise erroneous.  Nor do they indicate that 
the current 40 percent rating is not appropriate.  

Therefore, the Board finds that the medical evidence of 
record demonstrates that the RO's reduction of the disability 
evaluation for hearing loss from an 80 percent rating to a 
40 percent rating was proper.  


Having determined that the RO fully complied with the 
procedures set forth at 38 C.F.R. § 3.105(e) to reduce the 
disability rating for the veteran's hearing loss, and that 
the assigned rating was warranted by the evidence, the Board 
concludes that the reduction from 80 percent to 40 percent in 
the rating for hearing loss was proper.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Separate ratings for tinnitus

The record shows that a November 1993 rating decision granted 
service connection for tinnitus and assigned a 10 percent 
rating for the disability.  An April 2005 rating decision 
denied an increased rating for tinnitus, and the RO notified 
the veteran in May 2005 that it had denied his claim for 
separate disability evaluations for tinnitus.  In his May 
2005 notice of disagreement, the veteran disagreed with the 
denial of separate 10 percent ratings for tinnitus in each 
ear.  As discussed above, although the RO has also certified 
the issue concerning an increased rating for tinnitus, the 
Board construes the veteran's statements to indicate his 
desire to appeal only the issue relating to separate 
10 percent ratings for his tinnitus.    

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reversed the Court's decision in 
Smith and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed., 
June 19, 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded the Court erred in not deferring to VA's 
interpretation.

The net result of all of this is that Code 6260 precludes an 
evaluation higher than 10-percent for tinnitus.  Therefore, 
the veteran's claim for separate 10 percent ratings for each 
ear for his tinnitus must be denied.  And as the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Duties to notify and to assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Section 5103(a) specifies the notice that VA shall give to a 
claimant upon receipt of a complete or substantially complete 
application.  See also 38 C.F.R. § 3.159(b).  In a situation 
involving the reduction of a disability rating, however, the 
RO initiates the reduction; the claimant does not apply for a 
rating reduction.  Any required notice in cases of rating 
reduction is satisfied by the notice provided pursuant to 
38 C.F.R. § 3.105(e).  As discussed above, the RO complied 
with the procedural requirements set forth in § 3.105(e).  
Therefore, no additional Section 5103(a) notice is needed 
regarding the issue concerning the reduction of the 
disability rating for the veteran's hearing loss.  

In addition, the U. S. Court of Appeals for Veterans Claims 
(Court) has held that the Section 5103(a) notice requirement 
does not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  For the issue concerning separate ratings 
for tinnitus, the facts are not in dispute.  Resolution of 
the veteran's appeal of that issue is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  Consequently, 
Section 5103(a) notice is not required for this issue.  Also, 
because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of the notice or assistance requirements are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  


ORDER

The reduction from 80 percent to 40 percent in the disability 
rating for hearing loss was proper and the appeal of that 
tissue is denied.  

The claim for separate 10 percent ratings for tinnitus is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


